                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                               DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                              DATE FILED: 8/19/2019
 ------------------------------------------------------------- X
                                                               :
 FRITZ T. JARVOIS,                                             :
                                                               :
                                       Plaintiff,              :
                                                               :
                          -against-                            :               1:18-cv-3997-GHW
                                                               :
 CAROLE FERRARA and THOMAS                                     :         MEMORANDUM OPINION
 LIBRETTI,                                                     :             AND ORDER
                                                               :
                                       Defendants.             :
 ------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         I.       INTRODUCTION

         Pro se plaintiff Fritz Jarvois brings claims against two individuals with whom he used to

work. Mr. Jarvois alleges that the Defendants discriminated against him based on his age, race, and

religion. Mr. Jarvois’ claims fail for two reasons. First, Mr. Jarvois brings claims under a statute that

does not provide for liability against individuals. Second, Mr. Jarvois fails to allege sufficient facts to

state a cause of action. Accordingly, the Defendants’ motion to dismiss is GRANTED.

         II.      BACKGROUND

                  a. Facts

         Mr. Jarvois left the narrative fact section of his complaint completely blank. See Dkt. No. 5

(“Compl.”) at 6. Instead, he has attached 134 pages of documents to his complaint.1 These

documents consist of performance reviews, correspondence between him and the Defendants

relating to his job performance, as well as complaints that Mr. Jarvois filed with his union.

The complaint describes Mr. Jarvois as a 55-year-old African American male who identifies himself

as a Rastafarian. See Compl. at 5. Mr. Jarvois worked as a porter at a building located at 73 Fifth


1The Court may consider documents attached to a complaint on a motion to dismiss. See Chambers v. Time Warner, Inc.,
282 F.3d 147, 151 (2d Cir. 2002).
Avenue from approximately 2009 until his termination on January 9, 2018. See Compl. at 11, 13, 25;

Compl., Ex. A at 20, 74. Mr. Jarvois’ job was to “ensure the proper care and maintenance of the

building” by completing “basic janitorial tasks.” Compl. at 24-25. His responsibilities included tasks

such as taking out the garbage, cleaning the premises, and shoveling the sidewalk and stairs during

the winter. Id. at 25; Id., Ex. A at 91-95. The complaint suggests that Mr. Jarvois worked at a

building that was owned by multiple entities, including 73 Fifth Avenue Condominium and 73 Store

Corp. (“73 Store Corp.”). See Compl., Ex. A at 31, 75. 73 Store Corp. used Carole Ferrara

Associates, Inc. (“CFA”), a property management company, as its managing agent. Compl. at 85.

CFA performed upkeep and maintenance for the building. See, e.g., Compl. at 13. Carole Ferrara

was Mr. Jarvois’ supervisor. The complaint demonstrates that, in that capacity, she set his schedule,

oversaw his timesheets, evaluated his work performance, and monitored his attendance. See, e.g.,

Compl. at 18, 19, 24; Compl., Ex. A at 8. Thomas Libretti was the superintendent at the building at

which Mr. Jarvois worked. Compl., Ex. A at 103. The complaint suggest that Libretti also evaluated

Mr. Jarvois’ work performance. Id. at 97-98; 103-04. It is not clear from the complaint which of the

corporate entities was Mr. Jarvois’ employer. A number of documents in the complaint suggest that

Mr. Jarvois may have been employed by 73 Store Corp., while others suggest that he was employed

by CFA. See Compl., Ex. A at 33-34, 110; cf. id. at 71. In any event, drawing all allegations and facts

in Mr. Jarvois’ favor, the complaint indicates that he was employed at all times by one of the

corporate entities.

        Mr. Jarvois’ complaint indicates that his supervisors asserted that he had committed

numerous infractions at work beginning in December of 2016. See, e.g., Compl. at 13, 15, 24;

Compl., Ex. A at 96-98, 104, 110. These asserted infractions included Mr. Jarvois’ alleged failure to

complete his duties in a timely manner, his failure to complete the tasks set forth in his job

description, and his failure to adhere to his work schedule. See id. Mr. Jarvois was disciplined for

                                                   2
these infractions. He received numerous written warnings, was suspended on three occasions, and

was ultimately terminated on January 9, 2018. Compl. at 25. Before his termination, Mr. Jarvois

filed a number of grievances with his union related to his hours, wages, and sick and vacation pay.2

See Compl., Ex. A at 11-30. He also commenced an action with the New York State Division of

Human Rights against CFA after his termination. See Compl. at 7, 9-10. Mr. Jarvois’ complaint does

not include a right to sue letter from the EEOC.

         Because Mr. Jarvois proceeds pro se, the Court “is obligated to construe [his] pleadings and

papers liberally.” LaBounty v. Adler, 933 F.2d 121, 122 (2d Cir. 1991). In his complaint, Mr. Jarvois

provides his age and race. Specifically, Mr. Jarvois lists his year of birth and writes “African

American/Rastafarian” in response to the question asking him for his race. Compl. at 5. Aside

from this information, there are no other facts or allegations in any documents that form the

complaint that pertain to Mr. Jarvois’ age or race. The complaint also offers scant facts related to

Mr. Jarvois’ religion. Mr. Jarvois identifies himself as a Rastafarian in the complaint. Compl. at 5.

Other than this, the only reference to Mr. Jarvois’ religion involves a request that he made to change

his work schedule. In December 2016, Mr. Jarvois e-mailed Ferrara and asked that she not schedule

him to work on Saturday so that he could observe the Sabbath.3 Compl., Ex. A at 4-6. The

complaint suggests that Ferrara promptly accommodated his request.

         The Court must construe the allegations in Mr. Jarvois’ complaint to raise the strongest

claims that they suggest. Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (per

curiam). In his complaint, Mr. Jarvois checked boxes indicating an intent to state claims for race and

religion-based discrimination under Title VII of the Civil Rights Act of 1964 (“Title VII”), race-

based discrimination under 42 U.S.C. §1981, age-based discrimination under the Age Discrimination


2 The complaint includes documents suggesting that Mr. Jarvois’ union may be in the process of pursuing his claims
against CFA and 73 Corp. in arbitration. See, e.g., Compl., Ex A. at 45-46.
3
  Before December 2016, Mr. Jarvois worked on Saturdays. See Compl., Ex. A at 84.

                                                          3
in Employment Act of 1967 (the “ADEA”), as well as age, race, and religion-based discrimination

under state law. See Compl. at 5. The Court, however, does not limit its analysis of Mr. Jarvois’

complaint to these claims. See McLeod v. Jewish Guild for the Blind, 864 F.3d 154, 155 (2d Cir. 2017).

Therefore, the Court construes Mr. Jarvois’ complaint to assert the following causes of action: (i)

racial discrimination under Title VII; (ii) religious discrimination under Title VII; (iii) retaliation

under Title VII; (iv) racial discrimination under § 1981; (v) age-discrimination under the ADEA; (vi)

breach of a collective bargaining agreement under § 301 of the Labor Management Relations Act;

and (vii) racial, religious, and age-based discrimination under the New York State Human Rights

Law and the New York City Human Rights Law.

                 b. Procedural History

        Mr. Jarvois filed his initial complaint on May 3, 2018. Dkt. No. 2. On May 15, 2018 Chief

Judge McMahon ordered Mr. Jarvois to amend the complaint. Dkt. No. 4. In that order, Chief

Judge McMahon directed to Mr. Jarvois to “provide a short and plain statement of the relevant facts

supporting each claim against each defendant.” Id. She also directed Mr. Jarvois, inter alia, to “give

the names and titles of all relevant persons, describe all relevant events . . . [and] to describe how

each defendant’s acts or omissions violated [his] rights.” Id. Mr. Jarvois filed his amended

complaint on July 10, 2018, which is the operative complaint in this case. See Compl. Despite the

directions in Chief Judge McMahon’s order, the only action Mr. Jarvois took to amend the

complaint was to attach additional documents to it.

        Defendants moved to dismiss the complaint on February 28, 2019. Dkt. No. 22. Mr.

Jarvois filed his opposition on April 2, 2019. Dkt. No. 27. Defendants submitted their reply on

April 8, 2019. Dkt. No. 30.

         III.    LEGAL STANDARD

        To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), “a complaint

                                                     4
must allege sufficient facts, taken as true, to state a plausible claim for relief.” Johnson v. Priceline.com,

Inc., 711 F.3d 271, 275 (2d Cir. 2013) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007)).

To determine plausibility, courts follow a “two-pronged approach.” Ashcroft v. Iqbal, 556 U.S. 662,

679 (2009). “First, although a court must accept as true all of the allegations contained in a

complaint, that tenet is inapplicable to legal conclusions, and threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.” Harris v. Mills, 572 F.3d

66, 72 (2d Cir. 2009) (alterations and internal quotation marks omitted) (quoting Iqbal, 556 U.S. at

678). Second, a court determines “whether the ‘well-pleaded factual allegations,’ assumed to be true,

‘plausibly give rise to an entitlement to relief.’” Hayden v. Paterson, 594 F.3d 150, 161 (2d Cir. 2010)

(quoting Iqbal, 556 U.S. at 679). Determining whether a complaint states a plausible claim is a

“context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Iqbal, 556 U.S. at 679.

        Because Mr. Jarvois is proceeding pro se, the Court must liberally construe his allegations and

“interpret[] [them] to raise the strongest arguments that they suggest.” Triestman, 470 F.3d at 474; see

also, e.g., Nielsen v. Rabin, 746 F.3d 58, 63 (2d Cir. 2014) (“Where . . . the complaint was filed pro se, it

must be construed liberally to raise the strongest claims it suggests.”) (internal citation and quotation

marks omitted). Courts must afford pro se plaintiffs “‘special solicitude’ before granting motions to

dismiss . . . .” Ruotolo v. I.R.S., 28 F.3d 6, 8 (2d Cir. 1994). Nevertheless, “dismissal of a pro se

complaint is . . . appropriate where a plaintiff has clearly failed to meet the minimum pleading

requirements.” Rahman v. Schriro, 22 F. Supp. 3d 305, 310 (S.D.N.Y. 2014) (citing Rodriguez v. Weprin,

116 F.3d 62, 65 (2d Cir. 1997)).

        When deciding a motion to dismiss, “a court may consider only the complaint, any written

instrument attached to the complaint as an exhibit, any statements or documents incorporated in it

by reference, and any document upon which the complaint heavily relies.” In re Thelen LLP, 736

                                                       5
F.3d 213, 219 (2d Cir. 2013).

         IV.     DISCUSSION

                 a. Personal Jurisdiction over Libretti

        The Court dismisses Mr. Jarvois’ claims against Libretti for failure to comply with Federal

Rule of Civil Procedure 4(m). Federal Rule of Civil Procedure 4(m) requires a plaintiff to serve the

summons and complaint on a defendant within ninety days of filing the complaint. Fed. R. Civ. P.

4(m). The Rule, in relevant part, provides:

                If a defendant is not served within [ninety] days after the complaint is
                filed, the court—on motion or on its own after notice to the plaintiff—
                must dismiss the action without prejudice against that defendant or
                order that service be made within a specified time. But if the plaintiff
                shows good cause for the failure, the court must extend the time for
                service for an appropriate period.

Fed. R. Civ. P. 4(m). “It is clear under the second clause of Rule 4(m) that an extension is always

warranted upon a showing of ‘good cause,’” and “[t]he first clause of Rule 4(m), which makes no

mention of good cause, grants discretion to district courts in a backhanded fashion by dictating that

they . . . must decide to dismiss . . . or decide not to dismiss. But no criteria for this decision are

supplied in the rule itself.” Zapata v. City of New York, 502 F.3d 192, 197 (2d Cir. 2007). In

determining whether a discretionary extension is appropriate in the absence of good cause, “a court

should consider: ‘(1) whether the applicable statute of limitations would bar the refiled action; (2)

whether the defendant had actual notice of the claims asserted in the complaint; (3) whether the

defendant had attempted to conceal the defect in service; and (4) whether the defendant would be

prejudiced by the granting of [the] plaintiff’s request for relief from the provision.’” Jones v.

Westchester Cty., 182 F. Supp. 3d 134, 145 (S.D.N.Y. 2016) (quoting Jordan v. Forfeiture Support Assocs.,

928 F. Supp. 2d 588, 598 (E.D.N.Y. 2013)); see also DeLuca v. Access IT Grp., Inc., 695 F. Supp. 2d 54,

66 (S.D.N.Y. 2010).

        While under Rule 4(c)(1) “[t]he plaintiff is responsible for having the summons and
                                                     6
complaint served within the time allowed by Rule 4(m),” there are exceptions to the Rule. For

instance, a party may request that service be made by a U.S. Marshal, and when such a request is

made by a party proceeding in forma pauperis, the request must be granted. Fed. R. Civ. P. 4(c)(3); 28

U.S.C. § 1915(d).

        A party proceeding in forma pauperis, however, is not relieved of all responsibility with respect

to service. The Second Circuit has explained:

                If a plaintiff proceeding [in forma pauperis] chooses to rely on the
                Marshals to serve the relevant parties, and it becomes apparent that the
                Marshals will not accomplish this by the Rule 4(m) or court-ordered
                deadline, she must advise the district court that she is relying on the
                Marshals to effect service and request a further extension of time for
                them to do so.

Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012). Furthermore, even in cases in which a party utilizes

the U.S. Marshals Service to effect service, the Second Circuit has held that “incomplete or improper

service will lead the court to dismiss the action unless it appears that proper service may still be

obtained.” Romandette v. Weetabix Co., Inc., 807 F.2d 309, 311 (2d Cir. 1986).

        Mr. Jarvois was granted leave to proceed in forma pauperis on May 4, 2018. Dkt. No. 3.

Because Mr. Jarvois was granted leave to proceed in forma pauperis in this action, he was entitled to

rely on the U.S. Marshals Service to serve the Defendants. See Fed. R. Civ. P. 4(c)(3); 28 U.S.C.

§ 1915(d). Accordingly, on October 2, 2018, the Court issued an order of service directing the Clerk

of Court to complete a USM-285 form for both Ferrara and Libretti so that the U.S. Marshals

Service (the “Marshals”) could serve them. See Dkt. No. 7. The Marshals successfully served

Ferrara but were unable to serve Libretti. See Dkt. Nos. 10, 11. Pursuant to Valentin v. Dinkins, the

Court directed Ferrara to provide the last known address for Libretti. 121 F.3d 72 (2d Cir. 1997); see

Dkt. No. 15. After receiving Libretti’s last known address from Ferrara, the Court issued another

order directing the Marshals to serve Libretti at the new address. See Dkt. No. 17. The Marshals

attempted to serve Libretti at this address but were told that he no longer lived there. Dkt. No. 21.
                                                    7
Again, therefore, the Marshals were unable to serve Libretti. See Dkt. No. 21.

        In light of the above, the Court dismisses Mr. Jarvois’ claims against Libretti for failure to

comply with Rule 4(m). First, Mr. Jarvois has not complied with his obligations with respect to

service. As explained above, Mr. Jarvois was granted leave to proceed in forma pauperis and, as such,

was permitted to rely on the Marshals to serve Libretti. Despite two unsuccessful attempts,

however, Mr. Jarvois did not “request a further extension of time for” the Marshals to effect service

as is required under Meilleur. 682 F.3d at 63.

        Second, and more importantly, the Court cannot conclude “that proper service may still be

obtained.” Romandette, 807 F.2d at 311. The Court issued an order of service directing the Marshals

to serve Libretti at the address that Mr. Jarvois provided for him. Dkt. No. 7. The Marshals

attempted to serve Libretti at this address, but were unable to do so because they discovered that he

no longer worked at that location. Dkt. No. 10. The Court then directed the Marshals to serve

Libretti at his last known address, as provided by Ferrara. Dkt. No. 17. Again, the Marshals were

unable to serve Libretti. Dkt. No. 21.

        On this record, the Court cannot conclude that proper service may still be obtained. The

Marshals have made two separate attempts to serve Libretti at two different addresses. This is not a

case in which dilatoriness or inaction on the part of the Marshals impeded a pro se plaintiff’s ability to

prosecute his case. Cf. Jones v. Westchester Cty., 182 F. Supp. 3d 134, 144 (S.D.N.Y. 2016); McCalmann

v. Partners in Care, No. 01-CV-5844, 2002 WL 856465, at *1 (S.D.N.Y. Apr. 25, 2002). Furthermore,

the Court is unaware of a viable location at which Mr. Libretti may be served. Accordingly, because

Mr. Jarvois has not served Libretti and, furthermore, because it does not appear that proper service

“may still be obtained,” the Court dismisses his claims against Libretti without prejudice. Romandette,

807 F.2d at 311.




                                                    8
         To the extent Mr. Jarvois wishes to file an amended complaint to assert claims against

Libretti, the Court is willing to entertain a request from Mr. Jarvois to extend the deadline to serve

such an amended complaint.4

                    b. Mr. Jarvois’ Claims under Title VII and the ADEA

                              i. Title VII does not Provide for Individual Liability

           Title VII makes it unlawful “for an employer . . . to discharge any individual, or otherwise .

. . discriminate,” on the basis of the individual’s race, color, religion, sex or national origin. 42

U.S.C. § 2000e-2(a)(1). Furthermore, Section 704(a) of Title VII prohibits an employer

from retaliating against an employee “because he has opposed any practice made an unlawful

employment practice by this subchapter.” 42 U.S.C. § 2000e-3(a). Mr. Jarvois’ claims under Title

VII fail at the outset because individuals are not subject to liability under Title VII. See Patterson v.

Cty. of Oneida, 375 F.3d 206, 221 (2d Cir. 2004); see also Mussallihattillah v. McGinnis, 684 F. App’x 43,

47 (2d Cir. 2017) (summary order) (holding that plaintiff’s Title VII claims “against the individual

defendants fail as a matter of law”). Because Title VII does not provide for individual liability, Mr.

Jarvois’ claims of racial and religious discrimination as well as retaliation fail. Accordingly, Mr.

Jarvois’ Title VII claims against Ferrara are dismissed. Mr. Jarvois is denied leave to replead his

Title VII claims against Ferrara because the Court concludes that any further attempt to plead Title

VII claims against an individual would be futile.5 See Advanced Magnetics, Inc. v. Bayfront Partners, Inc.,


4 The Court observes that the claims against Libretti suffer from the same deficiencies as those asserted against Ferrara.
Nevertheless, the Court does not have personal jurisdiction over Libretti and, therefore, does not reach the merits of Mr.
Jarvois’ claims as asserted against Libretti. See Dynegy Midstream Servs. v. Trammochem, 451 F.3d 89, 94 (2d Cir. 2006)
(“Before a federal court may exercise personal jurisdiction over a defendant” and address the merits of the claims against
the defendant, “the procedural requirement of service and summons must be satisfied.”) (citation and internal quotation
marks omitted).
5 Mr. Jarvois’ Title VII claims also fail because it is apparent from the face of his complaint that he has not exhausted his

administrative remedies. A plaintiff must obtain a right-to-sue letter before commencing a Title VII action. See 42
U.S.C. § 2000e-5(b),(f)(1). In the complaint, Mr. Jarvois checked the box “no” next to the question asking whether he
has received a right to sue letter from the EEOC. See Compl. at 7. Furthermore, Mr. Jarvois has not attached a right to
sue letter from the EEOC to his complaint. Here, even drawing the allegations in the complaint liberally and in the light
most favorable to Mr. Jarvois, it is clear from the face of his complaint that he did not exhaust his administrative
remedies. Therefore, his claims under Title VII also fail on this alternate basis.

                                                             9
106 F.3d 11, 18 (2d Cir. 1997).

                          ii. Mr. Jarvois has not Pleaded Facts to Support his Claim for Age Discrimination
                              under the ADEA

        Mr. Jarvois also alleges that the Defendants discriminated against him because of his age.

This claim fails. The ADEA makes it unlawful for an employer to “discharge any individual or

otherwise discriminate against any individual with respect to his compensation, terms, conditions, or

privileges of employment, because of such individual’s age.” 29 U.S.C. § 623(a). The statute

protects individuals who are at least 40-years-old. 29 U.S.C. § 631(a). In his complaint, Mr. Jarvois

alleges that he is over 40-years-old. See Compl. at 5. However, Mr. Jarvois’ age discrimination claim

under the ADEA fails because the documents attached to his complaint say nothing about his age

other than the year in which he was born.

        The Court also observes that multiple decisions by judges in this District have held that the

ADEA does not subject individuals to personal liability. See, e.g., Lopez v. New York City Dep’t of

Educ., No. 17-cv-9205 (RA), 2019 WL 2647994, at *3 (S.D.N.Y. June 26, 2019) (citing Guerra v. Jones,

421 F. App’x 15, 17 (2d Cir. 2011) (affirming dismissal of Title VII and ADEA claims against

individual defendants because “neither statute subjects individuals, even those with supervisory

authority over the plaintiff, to personal liability”); see also Williams v. New York City Dep’t of Educ., No.

17-cv-1996 (AJN), 2018 WL 4735713, at *4 (S.D.N.Y. Sept. 29, 2018); Wang v. Palmisano, 157 F.

Supp. 3d 306, 338 (S.D.N.Y. 2016) (collecting cases in which courts in this Circuit have held that the

ADEA does not impose liability on individual defendants).

        Because the ADEA does not provide for individual liability, the Court concludes that any

further attempt to assert ADEA claims against Ferrara would prove futile. Accordingly, the Court

dismisses this claim and denies Mr. Jarvois leave to replead.

                 c. Claim Under § 1981

        Mr. Jarvois’ claim for racial discrimination under § 1981 similarly fails because he has not
                                                      10
pleaded facts sufficient to support a claim. To state a claim under § 1981, “plaintiffs must allege

facts supporting the following elements: (1) plaintiffs are members of a racial minority; (2)

defendants’ intent to discriminate on the basis of race; and(3) discrimination concerning one of the

statute’s enumerated activities.” See Brown v. City of Oneonta, 221 F.3d 329, 339 (2d Cir. 2000)

(citation omitted). To survive a motion to dismiss claims brought under § 1981, a plaintiff must

plead more than conclusory allegations of racial discrimination. See Burgis v. N.Y.C. Dep’t of

Sanitation, 798 F.3d 63, 68–69 (2d Cir. 2015), cert denied, 136 S. Ct. 1202 (2016) (affirming district

court’s decision granting motion to dismiss plaintiff’s claims under § 1981where plaintiff “fail[ed] to

allege in other than conclusory fashion any specific instances of discrimination.”)

         Here, Mr. Jarvois’ complaint is devoid of even conclusory allegations of discrimination based

on race. Accordingly, Mr. Jarvois’ § 1981 claim against Ferrara is dismissed. Because the Court

cannot conclude that Mr. Jarvois’ claim asserting racial discrimination under § 1981 is futile, the

Court grants him leave to replead this claim. See Cruz, 742 F.3d at 523; see also Cuoco v. Moritsugu, 222

F.3d 99, 112 (2d Cir. 2000) (recognizing that “[a] pro se complaint is to be read liberally” and that

“the court should not dismiss without granting leave to amend at least once . . . .”).

                   d. Alleged Breach of Collective Bargaining Agreement

                              i. Labor Management Relations Act

         In his opposition to the Defendants’ motion to dismiss, Mr. Jarvois alleges that the

Defendants did not “follow[ ] the protocols” as “set forth by the bargaining agreement.” Dkt. No.

27 at 3.6 Mr. Jarvois then lists complaints, write ups, and suspensions that the Defendants issued

against him. Id. The Court construes Mr. Jarvois’ opposition to argue that the Defendants violated

a collective bargaining agreement.7 Because “Section 301 of the [Labor Management Relations Act]


6 A district court deciding a motion to dismiss may consider factual allegations made by a pro se party in his papers
opposing the motion. Walker v. Schult, 717 F.3d 119, 122 n.1 (2d Cir. 2013).
7 In their motion to dismiss, Defendants argue that any claims Mr. Jarvois asserts alleging breach of the collective


                                                            11
. . . ‘governs actions by an employee against an employer for breach of a collective bargaining

agreement,’” the Court construes Mr. Jarvois to assert a claim under § 301 of the Labor

Management Relations Act (the “LMRA”). Tand v. Solomon Schechter Day Sch. of Nassau Cty., 324 F.

Supp. 2d 379, 382 (E.D.N.Y. 2004) (quoting Dougherty v. Am. Tel. & Tel. Co., 902 F.2d 201, 203 (2d

Cir. 1990)). “Suits arising under Section 301 include ‘those seeking to vindicate uniquely personal

rights of employees such as wages, hours, overtime pay, and wrongful discharge.’” Id. (quotation

marks omitted) (quoting Hines v. Anchor Motor Freight, 424 U.S. 554, 562 (1976)).

         The LMRA provides for federal jurisdiction over suits arising from alleged breaches of

collective bargaining agreements between labor unions and employers. See 29 U.S.C. § 185(a).

However, as a general matter, LMRA claims may not be asserted against parties that are not

signatories to the collective bargaining agreement in question.8 See, e.g., Aponte v. Buono, No. 11-CV-

1077 (CBA) (MDG), 2011 WL 6812924, at *7 (E.D.N.Y. Dec. 28, 2011) (explaining that plaintiff

could not sue party that was not a signatory to the collective bargaining agreement under LMRA §

301); Gorenflo v. Penske Logistics, 592 F. Supp. 2d 300, 306-07 (N.D.N.Y. 2009) (explaining that LMRA

claims may not be asserted against parties that are not signatories to the collective bargaining

agreement); Cement & Concrete Workers Dist. Council Welfare Fund v. Atlas Concrete Const. Corp., No. 04-

cv-0915 (CPS), 2007 WL 526621, at *4 (E.D.N.Y. Feb. 13, 2007) (“The [LMRA] extends only to

suits brought against defendants who are parties to the underlying collective bargaining

agreement.”); Duane Reade v. Allied Trades Council, No. 04-cv-3542 (BSJ), 2005 WL 3038645, at *4

(S.D.N.Y. Oct. 7, 2005).




bargaining agreement were decided by an arbitration between 73 Corp. and Mr. Jarvois’ supposed union. See Dkt. No 22
at 10-11. The arbitration decision that Defendants reference is neither attached to the complaint nor incorporated by
reference. Accordingly, the Court has not considered this argument in its decision regarding Mr. Jarvois’ § 301 claim.
8 The Second Circuit has recognized limited circumstances under which a non-signatory to a collective bargaining

agreement may be bound. See Local Union No. 38 Sheet Metal Workers’ Int’l Ass’n, AFL-CIO v. Custom Air Sys., Inc., 357
F.3d 266, 268 (2d Cir. 2004). Those circumstances are not present in this case.

                                                         12
        Mr. Jarvois has provided the Court with little information about the collective bargaining

agreement that he references in his opposition. The documents in his complaint suggest that the

union and his employer were signatories to the collective bargaining agreement, see Compl., Ex. A at

31; however, fatal to Mr. Jarvois’ § 301 claim is that his filings are devoid of any suggestion that the

Defendants are signatories to the collective bargaining agreement. Because a plaintiff can only state

a claim under LMRA § 301 against parties to the collective bargaining agreement, the Court

dismisses this claim. See, e.g., Gorenflo, 592 F. Supp. 2d at 306-07 (dismissing plaintiff’s LMRA § 301

claim asserted against individual defendants where his complaint failed to allege that they were

signatories to the collective bargaining agreement). The Court grants Mr. Jarvois leave to replead

this claim. See Cruz, 742 F.3d at 523.

                         ii. Due Process

        In his opposition to the Defendants’ motion, Mr. Jarvois also alleges that the Defendants

“denied [him] due process set forth by the bargaining agreement.” Dkt. No. 27 at 3. To the extent

Mr. Jarvois seeks to assert a constitutional claim under the Fifth or Fourteenth Amendment against

the Defendants for violating the collective bargaining agreement, such a claim fails. “Because the

United States Constitution regulates only the Government, not private parties, a litigant claiming

that his constitutional rights have been violated must first establish that the challenged conduct

constitutes state action.” Fabrikant v. French, 691 F.3d 193, 206 (2d Cir. 2012). Here, Mr. Jarvois

asserts claims exclusively against two individuals. He does not contend that either of those

individuals’ conduct constitutes state action. To the extent Mr. Jarvois asserts a constitutional claim,

such a claim fails because he has not alleged state action. Because the Court concludes that any

further attempt by Mr. Jarvois to assert a constitutional Due Process claim against Ferrara would

prove futile, the Court dismisses this claim with prejudice.




                                                   13
                 e. State Law Claims

        To the extent that Mr. Jarvois asserts claims under state law, the Court declines to exercise

supplemental jurisdiction over any such claims. Pursuant to 28 U.S.C. § 1367(a), “in any civil action

of which the district courts have original jurisdiction, the district courts shall have supplemental

jurisdiction over all other claims that are so related to claims in the action within such original

jurisdiction that they form part of the same case or controversy under Article III of the United

States Constitution.” However, pursuant to 28 U.S.C. § 1367(c)(3), the exercise of supplemental

jurisdiction over a plaintiff’s state law claims is within the Court’s discretion if it has “dismissed all

claims over which it has original jurisdiction.” The Second Circuit counsels against exercising

supplemental jurisdiction in such a situation: “‘[I]f the federal claims are dismissed before trial, even

though not insubstantial in a jurisdictional sense, the state claims should be dismissed as well.’” First

Capital Asset Mgmt., Inc. v. Satinwood, Inc., 385 F.3d 159, 183 (2d Cir. 2004) (quoting Castellano v. Bd. of

Trustees, 937 F.2d 752, 758 (2d Cir. 1991)).

        Having dismissed all of Mr. Jarvois’ claims based on a federal question under 28 U.S.C.

§ 1331, and there being no other basis for federal jurisdiction, the Court declines to exercise its

supplemental jurisdiction over Mr. Jarvois’ state law claims to the extent that he asserts them in his

complaint. See 28 U.S.C. § 1367(c)(3). Accordingly, any such claims are dismissed without prejudice.

         V.      CONCLUSION

        For the reasons stated above, Mr. Jarvois’ claims as asserted against Libretti are dismissed

without prejudice. Mr. Jarvois’ claims under Title VII as asserted against Ferrara are dismissed with

prejudice. Mr. Jarvois is denied leave to replead these claims. Mr. Jarvois’ claims under the ADEA

as asserted against Ferrara are dismissed without prejudice. Mr. Jarvois is granted leave to replead

these claims. Mr. Jarvois’ claims under § 1981 as asserted against Ferrara are dismissed without

prejudice. Mr. Jarvois is granted leave to replead these claims. Mr. Jarvois’ claim under § 301 of the

                                                     14
LMRA as asserted against Ferrara is dismissed without prejudice. Mr. Jarvois is granted leave to

replead this claim. Mr. Jarvois’ constitutional Due Process claim as asserted against Ferrara is

dismissed with prejudice. Mr. Jarvois is denied leave to replead this claim. Mr. Jarvois’ state law

claims are dismissed without prejudice. Any amended complaint must be filed no later than 30 days

after the date of this order.

        The Court requests that counsel for Defendants provide Mr. Jarvois with copies of any

unpublished cases cited in this decision pursuant to Local Rule of the United States District Court

for the Southern and Eastern Districts of New York 7.2

        The Clerk of Court is directed to terminate the motion pending at Dkt. No. 22.

        SO ORDERED.

Dated: August 19, 2019
       New York, New York                                __________________________________
                                                                GREGORY H. WOODS
                                                               United States District Judge




                                                  15
